Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 09/22/2022. Claims 1-4, 6, 8-13, 16, 18-25, are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
 

Response to Arguments
Applicant’s arguments filed on April 7th, 2022 with respect to claim(s) currently presented have been fully considered but are moot in view of new rejections made below in response to applicant’s amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 8-10, 12, 16, and 19 - 20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S.PGPub. No. 20200066071 to BUDMAN et al. (hereinafter BUDMAN) in view of U.S. PGPub. No. 20200329046 to DOUGLAS et al. (hereinafter DOUGLAS).

Regarding claim 1, BUDMAN discloses a method performed by one or more computing devices, the method comprising: 
     receiving, by the one or more computing devices (¶0027 “The one or more sensor 120), movement data (¶0027, “motion data”) indicating movement of a mobile device associated with a user while the mobile device (¶0027, “describing the movements of a user operating the mobile device 110”) travels on a path approaching a physical location of a secured resource (¶0047 “the path to an operational context (e.g., a building, location, site, or area outfitted with an authentication security system”), see also ¶0061 wherein the operational context is a bank vault) , the movement data indicating positions of the mobile device as the mobile device travels on the path (¶0027, wherein The accelerometer, gyroscope and GPS indicate the positions of the mobile device as it travels along the path);
 
     “authenticating, by the one or more computing devices, the user and determining that a credential of the user authorizes access to the secured resource”; 
 (¶0045 “If the confidence evaluation module 250 determines the identity confidence is above an operational security threshold, the confidence evaluation module 250 confirms the target user's identity and provides instructions for the target user to be granted access to the operational context”, wherein confirming the target user’s identity is interpreted as authenticating the user, and provides instructions for the target user to be granted access to the operational context is a form of authorization”), 
      “classifying, by the one or more computing devices (¶0060, “identity classification model”), the movement of the mobile device (¶0060, “the running motion of the user”), as indicating an attempt to access the secured resource” (¶0060, “user attempts to access a bank vault after running to the vault”, wherein user running or walking to the vault is classified by identity classification module as an attempt to access the vault); 
“determining, by the one or more computing devices (¶0060, “identity classification module”), that the mobile device is in proximity to the physical location of the secured resource (¶0060, wherein user running or walking to the vault signifies that the mobile device is in proximity to the physical location of the secured resource (the vault); and  (¶0027 “data recorded by a data source on or in proximity to the mobile device 110”);     
     “and before the user interacts with the secured resource, causing the secured resource to be unlocked or opened in response to (¶0048 “…allow or deny access to the door with minimal user intervention and without secondary authentication”),  
(i) authenticating the user (¶0072, the identity verification system 130 authenticates 680 the identity of the target user”) and determining that the credential of the user authorizes access to the secured resource, (¶0045, wherein provides instructions for the target user to be granted access to the operational context is a form of authorization”)
(ii) classifying the movement of the mobile device (¶0060, “the running motion of the user”) as indicating an attempt to access the secured resource (¶0060, “user attempts to access a bank vault after running to the vault”, wherein user running or walking to the vault is classified by identity classification module as an attempt to access the vault);
 and (iii) determining that the mobile device is in proximity to the physical location of the secured resource (¶0027 “any other data recorded by a data source on or in proximity to the mobile device 110”); and (¶0060, wherein user running or walking to the vault signifies that the mobile device is in proximity to the physical location of the secured resource (the vault) 
However, BUDMAN does not explicitly disclose the following limitation taught by DOUGLAS:    
classifying, by the one or more computing devices, the movement of the mobile device as indicating an attempt to access the secured resource based on a similarity between the path travelled by the mobile device approaching the physical location of the secured resource and one or more previous paths taken by the user that resulted in the user accessing the secured resource or one or more other secured resources; 
DOUGLAS discloses a user of mobile device taking different paths to access different physical locations of secured resources such as school, home, and work building at different times and use the user movement behavior to build location history stored in a database that can be used to predict or classify user’s attempt to access physical location of secured resources and authenticate the user (Fig. 2, ¶0042-¶0045). 
 	Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of applicant’s claimed invention to modify the method of BUDMAN to include the teaching of indicating the positions of the mobile device along its travelling path and classify its movement as an attempt to access a resource by comparing previous path stored in a database to the current path of travel as disclosed by DOUGLAS  and be motivated in doing so in order to create a model of the activity of the user which can be a better predictor of the movement or location activities of the user. Douglas ¶0044 in part. 

Regarding claim 2, BUDMAN in view of DOUGLAS discloses the method of claim 1. BUDMAN further discloses “comprising determining that the user is currently authenticated using the mobile device; wherein causing the secured resource to be unlocked or opened is based on determining that the user is currently authenticated using the mobile device” (¶0075 “At an initial time (e.g., the start of an identity block), the identity confidence value is a numerical value well above an operational security threshold 720. At such a time and at subsequent times at which the confidence value is above the threshold 730, the target user is granted access with seamless authentication 730”).  


Regarding claim 3, BUDMAN in view of DOUGLAS discloses the method of claim 1.
BUDMAN further discloses “wherein the one or more computing devices are a server system; 
wherein causing the secured resource to be unlocked or opened comprises sending, by the server system and over a computer network, access data that causes the secured resource to unlock or open itself in response to receiving the access data” (¶0022 “As the user moves with their mobile device, motion sensors internally coupled to the device or communicatively coupled to the device (e.g., smartwatch or bracelet or pendant with sensors) record motion data. The system applies a combination of machine-learned models, or in some embodiments, a single model to analyze the recorded motion. Accordingly, the user identification system, as described herein may verify a true (or actual) identity of a particular user (or individual) rather than merely confirming that a user has certain access credentials. When the mobile device is in motion, sensor data describing the motion of the phone is communicated to a server where human identification inference is performed”.

Regarding claim 4, BUDMAN in view of DOUGLAS discloses the method of claim 1. BUDMAN further discloses “wherein the secured resource is a door, locker, machine, electronic device, or vehicle” (¶0048 “Conversely, when a target user walks toward a locked door or logs into their computer in the morning, the identity computation module 230 increases data collection, and even collect this data over a cellular connection, to allow or deny access to the door with minimal user intervention and without secondary authentication”. 

Regarding claim 8, BUDMAN in view of DOUGLAS discloses the method of claim 1. BUDMAN further discloses “wherein the movement data indicates sensor data from an accelerometer, inertial measurement unit, or compass of the mobile device” (¶0032 “The identity block generator 220 receives motion data 210 recorded by a sensor, for example a gyroscope or accelerometer embedded in a mobile device, as continuous signal, for example a signal sampled at a frequency of 100 Hz (resampled to 50 Hz”). 

Regarding claim 9, BUDMAN in view of DOUGLAS discloses the method of claim 1. BUDMAN further discloses “wherein classifying the movement of the mobile device as indicating an attempt to access the secured resource comprises (¶0060, “user attempts to access a bank vault after running to the vault”, wherein user running or walking to the vault is classified by identity classification module as an attempt to access the vault): 
generating, by the one or more computing devices (¶0041, “identity computation module 230”), an access likelihood score based on the movement data (¶0041, a numerical value, ranging between 0 and 1, or confidence values), 
wherein the access likelihood score indicates a predicted likelihood that the user will attempt to access the secured resource (¶0041 “where values closer to 0 represent a lesser likelihood that the motion data was recorded by the target user compared to values closer to 1); 
and determining that the access likelihood score satisfies a threshold (¶0044, FIG. 5, If the aggregate identity confidence is above the operational security threshold, the confidence evaluation module 250 confirms the user's identity and provides instructions for the target user to be granted access to the operational context”).

 	Regarding claim 10, BUDMAN in view of DOUGLAS discloses the method of claim 9. BUDMAN further discloses “wherein generating the access likelihood score comprises: 
providing, as input to a trained machine learning model, feature values generated from the movement data, wherein the trained machine learning model is configured to classify whether movement patterns represent a resource access attempt (¶0034 “the identity block generator 220 converts each segment of motion data 210 into a feature vector representation that a machine-learned motion classification model is configured to receive. A feature vector comprises an array of feature values that represent characteristics of a user measured by the sensor data, for example a speed at which the user is moving or whether the user was moving their arms is encoded within the feature vector”); 
“and receiving the access likelihood score as an output that the trained machine learning model provides in response to receiving the feature values as input” (¶0040 “To that end, the identity computation module 230 implements machine learning techniques to determine an identity for a user over each sequence. As will be further discussed below, the module identifies a set of signature sequences within an identity block that are representative of the entire sequence of motion data included in the identity block. As described herein, the identity computation module 230 inputs a set of signature sequences from each set of motion data to an identity confidence model to process each set of motion data. The identity confidence model may include a probability consideration. The identity computation module 230 converts the identified signature sequences in a feature vector and inputs the converted feature vector into an identity confidence model. Based on the inputted feature vector, the identity confidence model outputs an identity confidence value describing the likelihood that motion in the identity block was recorded by a particular, target user. A target user may be specified to an enterprise system or operational context based on a communication of private key or signifier known only to the target user from a computing device 110 to the enterprise system”).

 	Regarding claim 12, BUDMAN in view of DOUGLAS discloses the method of claim 10. BUDMAN further discloses “wherein the trained machine learning model has been trained based on (i) a plurality of training examples respectively indicating movement patterns that resulted in a user accessing the secured resource or any of the one or more other secured resources (¶0071 “The extracted feature vector is representative of characteristics of the motion data included in the identity block. The identity computation module 220 inputs 620 the extracted feature vector to a machine learned model to generate an identity confidence value indicating a likelihood that a segment of motion data represents a target user”).                                                             
and (ii) a plurality of training examples indicating movement patterns that did not result in a user accessing any secured resources” (¶0093 “Based on data recorded for a single identity block, the identity computation module 230 may generate two identity confidence values or decaying identity values: an identity confidence curve, for example the curve illustrated in FIG. 10, indicating a likelihood that the motion data represents the target user and a rejection risk curve that the motion data does not represent the target user. Alternatively, the rejection risk curve may indicate that the motion data represents behavior inconsistent with the target user and, therefore, assign a level of risk to the motion data. To generate the identity confidence curve, the identity computation module 230 & combination module 240 may implement a machine-learned confidence model, but implement a different machine-learned rejection model to generate the rejection risk curve”), and (¶0096 “a target user may be determined to be behaving different from their past behavior (e.g., using different doors from what they had in the past or behaving differently from the peers). Because such variations in behavior may represent a risk or at least a potential risk, a rejection risk curve may be generated using a trained machine learning model, a rule-based system, an external risk management system, or a combination thereof”).

Regarding claim 16, BUDMAN in view of DOUGLAS discloses the method of claim 1. DOUGLAS further discloses “wherein classifying the movement of the mobile device as indicating an attempt to access the secured resource is further based on a similarity between (i)  characteristics of a current approach to the physical location of the secured resource by the user and (ii) characteristics of one or more previous approaches (DOUGLAS ¶0047 “wherein the current location time of day (one of the characteristics) of current approach is compared to the historical location time of day (one of the characteristics of a previous access),
wherein the characteristics of the current approach to the physical location of the secured resource by the user comprise at least one of: a current time of day,                                                                                                                      a current speed of movement of the mobile device, 45Attorney Docket No. 30693-0210001                                                                              a current acceleration of the mobile device,                                                                                              a current direction of movement of the mobile device,                                                                         a current orientation of the mobile device,                                                                                              a sequence of location beacons detected by the mobile device as the mobile device approaches the physical location of the secured resource,                                                                                                                                  or a signal strength of communications with the location beacons;                                             
wherein the characteristics of the one or more previous approaches comprise at least one of:           
a time of day of a previous access to the secured resource by the user,                                              a speed of movement of the mobile device during an approach leading to access to the secured resource by the user,                                                                                                                                    an acceleration of the mobile device during an approach leading to access to the secured resource by the user,                                                                                                                                      a direction of movement of the mobile device during an approach leading to access to the secured resource by the user,                                                                                                                    an orientation of the mobile device during an approach leading to access to the secured resource by the user,                                                                                                                                                                                                                                               a sequence of location beacons detected by the mobile device during an approach leading to access to the secured resource by the user,                                                                                            or a signal strength of communications with the location beacons during an approach leading to access to the secured resource by the user”                                                                                           (DOUGLAS ¶0047 “wherein the current location time of day (characteristics) of current approach is compared to the historical location time of day (one of the characteristics) of a previous access).                                                                                                                         
Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of applicant’s claimed invention to modify the method of BUDMAN and DOUGLAS in claim 1 to include the teaching of comparison of characteristics of current approach of the mobile device such as time of day with the characteristics of previous approach of the mobile device as disclosed by DOUGLAS  and be motivated in doing so because it provides a method to compute a location score based on a correlation between the current location and the associated time and a historical location and a historical time that are associated with the client device of the user which will be used in either granting or denying an access to the user – Douglas abstract. 
Regarding claim 19, BUDMAN discloses a system comprising: one or more computing devices (¶0026 “One of skill in the art would recognize that the computing device 110 may also include other types of computing devices…”);
 	and one or more computer-readable media storing instructions that, when executed by the one or more computing devices, cause the one or more computing devices to perform operations comprising (¶0104 “the storage unit 1216 includes a machine-readable medium 1222 on which is stored instructions 1224 (e.g., software) embodying any one or more of the methodologies or functions described herein”). 
 	“receiving, by the one or more computing devices (¶0027 “The one or more sensor 120), movement data (¶0027, “motion data”) indicating movement of a mobile device associated with a user while the mobile device  (¶0027, “describing the movements of a user operating the mobile device 110”)  travels on a path approaching a physical location of a secured resource (¶0047 “the path to an operational context (e.g., a building, location, site, or area outfitted with an authentication security system”), see also ¶0061 wherein the operational context is a bank vault), the movement data indicating positions of the mobile device as the mobile device travels on the path (¶0027, wherein The accelerometer, gyroscope and GPS indicate the positions of the mobile device as it travels along the path); 
     “authenticating, by the one or more computing devices, the user and determining that a credential of the user authorizes access to the secured resource” (¶0045 “If the confidence evaluation module 250 determines the identity confidence is above an operational security threshold, the confidence evaluation module 250 confirms the target user's identity and provides instructions for the target user to be granted access to the operational context”, wherein confirming the target user’s identity is interpreted as authenticating the user, and provides instructions for the target user to be granted access to the operational context is a form of authorization”);
  
“classifying, by the one or more computing devices (¶0060, “identity classification model”), the movement of the mobile device (¶0060, “the running motion of the user”) as indicating an attempt to access the secured resource” (¶0060, “user attempts to access a bank vault after running to the vault”, wherein user running or walking to the vault is classified by identity classification module as an attempt to access the vault); 
“determining, by the one or more computing devices (¶0060, “identity classification module”), that the mobile device is in proximity to the secured resource” (¶0060, wherein user running or walking to the vault signifies that the mobile device is in proximity to the physical location of the secured resource (the vault); and (¶0027 “data recorded by a data source on or in proximity to the mobile device 110”);   
 	“and before the user interacts with the secured resource, causing the secured resource to be unlocked or opened in response to (¶0048 “…allow or deny access to the door with minimal user intervention and without secondary authentication”).  
(i) authenticating the user (¶0072, the identity verification system 130 authenticates 680 the identity of the target user”) and determining that the credential of the user authorizes access to the secured resource (¶0045, wherein provides instructions for the target user to be granted access to the operational context is a form of authorization”) 
(ii) classifying the movement of the mobile device (¶0060, “the running motion of the user”) as indicating an attempt to access the secured resource (¶0060, “user attempts to access a bank vault after running to the vault”, wherein user running or walking to the vault is classified by identity classification module as an attempt to access the vault); 
 and (iii) determining that the mobile device is in proximity to the physical location of the secured resource (¶0027 “any other data recorded by a data source on or in proximity to the mobile device 110”); and (¶0060, wherein user running or walking to the vault signifies that the mobile device is in proximity to the physical location of the secured resource (the vault)  

However, BUDMAN does not explicitly disclose the following limitation taught by DOUGLAS:    
classifying, by the one or more computing devices, the movement of the mobile device as indicating an attempt to access the secured resource based on a similarity between the path travelled by the mobile device approaching the physical location of the secured resource and one or more previous paths taken by the user that resulted in the user accessing the secured resource or one or more other secured resources; 
DOUGLAS discloses a user of mobile device taking different paths to access different physical locations of secured resources such as school, home, and work building at different times and use the user movement behavior to build location history stored in a database that can be used to predict or classify user’s attempt to access physical location of secured resources and authenticate the user (Fig. 2, ¶0042-¶0045). 
 	Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of applicant’s claimed invention to modify the method of BUDMAN to include the teaching of indicating the positions of the mobile device along its travelling path and classify its movement as an attempt to access a resource by comparing previous path stored in a database to the current path of travel as disclosed by DOUGLAS  and be motivated in doing so in order to create a model of the activity of the user which can be a better predictor of the movement or location activities of the user. Douglas ¶0044 in part. 
  
Regarding claim 20, BUDMAN discloses One or more non-transitory computer-readable media storing instructions that, when executed by one or more computing devices (¶0104 “the storage unit 1216 includes a machine-readable medium 1222 on which is stored instructions 1224 (e.g., software) embodying any one or more of the methodologies or functions described herein, see also claim1 “a non-transitory computer -readable medium…) 
 cause the one or more computing devices to perform operations comprising: 
  	“receiving, by the one or more computing devices (¶0027 “The one or more sensor 120), movement data (¶0027, “motion data”) indicating movement of a mobile device associated with a user while the mobile device  (¶0027, “describing the movements of a user operating the mobile device 110”)  travels on a path approaching a physical location of a secured resource (¶0047 “the path to an operational context (e.g., a building, location, site, or area outfitted with an authentication security system”), see also ¶0061 wherein the operational context is a bank vault), the movement data indicating positions of the mobile device as the mobile device travels on the path (¶0027, wherein The accelerometer, gyroscope and GPS indicate the positions of the mobile device as it travels along the path); 
     “authenticating, by the one or more computing devices, the user and determining that a credential of the user authorizes access to the secured resource” (¶0045 “If the confidence evaluation module 250 determines the identity confidence is above an operational security threshold, the confidence evaluation module 250 confirms the target user's identity and provides instructions for the target user to be granted access to the operational context”, wherein confirming the target user’s identity is interpreted as authenticating the user, and provides instructions for the target user to be granted access to the operational context is a form of authorization”);
  
“classifying, by the one or more computing devices (¶0060, “identity classification model”), the movement of the mobile device (¶0060, “the running motion of the user”) as indicating an attempt to access the secured resource” (¶0060, “user attempts to access a bank vault after running to the vault”, wherein user running or walking to the vault is classified by identity classification module as an attempt to access the vault); 
“determining, by the one or more computing devices (¶0060, “identity classification module”), that the mobile device is in proximity to the secured resource” (¶0060, wherein user running or walking to the vault signifies that the mobile device is in proximity to the physical location of the secured resource (the vault); and (¶0027 “data recorded by a data source on or in proximity to the mobile device 110”);   
 	“and before the user interacts with the secured resource, causing the secured resource to be unlocked or opened in response to (¶0048 “…allow or deny access to the door with minimal user intervention and without secondary authentication”).  
(i) authenticating the user (¶0072, the identity verification system 130 authenticates 680 the identity of the target user”) and determining that the credential of the user authorizes access to the secured resource (¶0045, wherein provides instructions for the target user to be granted access to the operational context is a form of authorization”) 
(ii) classifying the movement of the mobile device (¶0060, “the running motion of the user”) as indicating an attempt to access the secured resource (¶0060, “user attempts to access a bank vault after running to the vault”, wherein user running or walking to the vault is classified by identity classification module as an attempt to access the vault); 
 and (iii) determining that the mobile device is in proximity to the physical location of the secured resource (¶0027 “any other data recorded by a data source on or in proximity to the mobile device 110”); and (¶0060, wherein user running or walking to the vault signifies that the mobile device is in proximity to the physical location of the secured resource (the vault)  

However, BUDMAN does not explicitly disclose the following underlined part of the limitation taught by DOUGLAS:    
classifying, by the one or more computing devices, the movement of the mobile device as indicating an attempt to access the secured resource based on a similarity between the path travelled by the mobile device approaching the physical location of the secured resource and one or more previous paths taken by the user that resulted in the user accessing the secured resource or one or more other secured resources; 
DOUGLAS discloses a user of mobile device taking different paths to access different physical locations of secured resources such as school, home, and work building at different times and use the user movement behavior to build location history stored in a database that can be used to predict or classify user’s attempt to access physical location of secured resources and authenticate the user (Fig. 2, ¶0042-¶0045). 
 	Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of applicant’s claimed invention to modify the method of BUDMAN to include the teaching of indicating the positions of the mobile device along its travelling path and classify its movement as an attempt to access a resource by comparing previous path stored in a database to the current path of travel as disclosed by DOUGLAS  and be motivated in doing so in order to create a model of the activity of the user which can be a better predictor of the movement or location activities of the user. Douglas ¶0044 in part.  

Regarding claim 23, BUDMAN in view of DOUGLAS discloses a method of claim 1. 
BUDMAN further discloses wherein causing the secured resource to be unlocked or opened before the user interacts with the secured resource comprises causing the secured resource to be unlocked or opened at a time that is:
before the user arrives at the secured resource (¶0048, wherein the user is allowed access to the door before he/she gets to the door “with minimal user intervention”); 
before the user requests access to the secured resource (¶0044 and (¶0045 “… the confidence evaluation module 250 confirms the user's identity and provides instructions for the target user to be granted access to the operational context”.; 
before the user attempts to access the secured resource (¶0043, “…the identity verification system 130 enables seamless and continuous authentication of a target user…); and 
before the user presents a credential to the secured resource (¶0075, “the target user is granted access with seamless authentication 730”).

Regarding claim 24, BUDMAN in view of DOUGLAS discloses the method of claim 1. 
Douglas further discloses wherein the path travelled by the mobile device and the one or more previous paths taken by the user each comprise a sequence of physical locations (¶0042, FIG. 2, school, home, and work building); 
and wherein the movement of the mobile device is classified as indicating an attempt to access the secured resource based on a comparison of (i) the sequence of physical locations in the path travelled by the mobile device (¶0042, wherein the physical locations such as school, home, and work building along the paths travelled by the user is compared ) with (ii) the sequence of physical locations in at least one of the one or more prior paths travelled by the mobile device (¶0042, historical sequence of physical locations such as school, home, and work building along the paths travelled by the user that is stored in a movement or location history database).  
Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of applicant’s claimed invention to modify the method of BUDMAN to include the teaching of  comparing sequence of physical locations in the path travelled by the user to sequence of physical locations in the previous path travelled by the user as disclosed by DOUGLAS  and be motivated in doing so in order to create a model/database of the activity of the user which can be a better predictor of the movement or location activities of the user. Douglas ¶0044 in part.  



	 
  
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No 20200066071 to BUDMAN et al. (hereinafter BUDMAN) in view of U.S PGPub. No 20200329046 to DOUGLAS et al. (hereinafter DOUGLAS) and further in view of WO No. 2019210024 to Tiwari et al. (hereafter Tiwari). 

Regarding claim 6, BUDMAN in view of DOUGLAS discloses method of claim 1.
However, their combination fails to explicitly disclose the following limitation taught by Tiwari: 
wherein the movement data comprises data identifying wireless beacons detected by the mobile device at different point in time while the mobile device approaches the physical location of the secured resource, wherein the movement data indicates times and signal strengths with which messages from the beacons were received by the mobile device.
 	Tiwari discloses wherein the movement data comprises data identifying wireless beacons (¶0006, Beacon signal, see also ¶0119 for generation of beacon signal) detected by the mobile device (¶0006, wearable mobile device) at different point in time while the mobile device approaches the physical location of the secured resource (¶0020, a door secured by an access assembly, wherein the door is physically located), 
wherein the movement data indicates times and signal strengths with which messages from the beacons were received by the mobile device (¶0101, “…periodic variation signal strength of a beacon signal…”, wherein the periodic signal strength of the beacon is an indicative of timing associated with the beacon signal strength).
Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the applicant’s claimed invention to modify the method of BUDMAN and DOUGLAS in claim 1 to include the generation of a beacon signal of which the strength can be measured as it varies with time to determine how close the user is from the secured resource as disclosed by Tiwari and be motivated in doing so because it facilitates the detection of a performed inherent gesture performed by the user, and being at least a portion of a user exercise to gain entry. See Tiwari abstract. 

Regarding claim 13, BUDMAN in view of DOUGLAS discloses method of claim 1.
 	However, the combination of BUDMAN and DOUGLAS does not explicitly disclose the following limitation taught by Tiwari: 
wherein determining that the mobile device is in proximity to the secured resource comprises determining that mobile device is within a predetermined distance of the secured resource based on a signal strength of a communication between the mobile device and a location beacon device that is located at a predetermined location with respect to the secured resource. 
 Tiwari discloses triggering the IMU sensing system when the user is within a prescribed vicinity of the access assembly in (¶0128 “In order to detect the prestaging event (i.e. inherent gesture 334), the IMU sensing system 46 may be active. The activation of the IMU sensing system 46 may be triggered when the user 23 is within a prescribed vicinity of the access assembly 24. Establishing a user 23 presence within the vicinity may be established in any one of a variety of ways. For example, any one or more of the following may be used: the satellite-based location module 144, the proximity sensor 90 of the environment detecting system 48, detection of the beacon signal 78 generated from the short range communication device 337 of the access assembly 24, and others”). 
See also Tiwari disclosure in ¶0009 “In the alternative or additionally thereto, in the foregoing embodiment, the application includes a received signal strength indicator (RSSI) module configured to utilize the beacon signal to measure the approach of the wearable mobile device to the access assembly”. 
     	Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the applicant’s  claimed invention to modify the method of BUDMAN and DOUGLAS to include the teaching of detection of user proximity to the secured resource within a predetermined distance and signal strength of a communication between the mobile device and location beacon device as disclosed by Tiwari and be motivated in doing so because it facilitates the access control system to conditionally output a command signal to the local access assembly via the transceiver to effect actuation between states, and prior to completion of the user exercise to gain entry. See Tiwari in part of the abstract.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No 20200066071 to BUDMAN et al. (hereafter BUDMAN) in view of U.S. PGPub. No. 20200329046 to DOUGLAS et al (hereinafter DOUGLAS) and further in view of U.S PGPub No. 20190171187 to Cella et al. (hereinafter Cella). 

 	


Regarding claim 11, BUDMAN in view of DOUGLAS discloses the method of claim 10.
 	However, it fails to explicitly disclose wherein the trained machine learning model is a trained artificial neural network. 
  But Cella discloses different types of machine learning algorithm including artificial Neural network in (¶0235. “In examples, the many types of machine learning algorithms may include decision tree based learning, association rule learning, deep learning, artificial neural networks, ……, and the like”).
Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the applicant’s claimed invention to modify the method of BUDMAN and DOUGLAS in claim 10 to include the teachings of different machine learning algorithm including artificial Neural network as disclosed by Cella and be motivated in doing because it enhances methods and systems for leveraging collected data for monitoring, remote control, autonomous action, and other activities in industrial environments see Cella in ¶0004.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No 20200066071 to BUDMAN et al. (hereinafter BUDMAN) in view of U.S PGPub. No 20200329046 to DOUGLAS et al. (hereinafter DOUGLAS) and further in view of U.S PGPub. No. 20200051349 to Campbell; Donald. (hereafter Campbell).

 	

Regarding claim 21, BUDMAN in view of DOUGLAS discloses the method of claim 1, but does not explicitly disclose 
“wherein classifying the movement of the mobile device is based in part on a similarity between the path travelled by the mobile device and previous paths taken by multiple users that resulted in access to the secured resource, wherein the path travelled by the mobile device and the previous paths taken by the multiple users each comprise a sequence of physical locations.  
However, Campbell discloses tracking user’s pace/path within or between a given square or squares or physical Zones and compare the path to historical trends of other users to give access to physical zones (¶0005 “In particular, embodiments of the present disclosure contemplate the concept to track user's pace within or between a given square or squares or physical zones, compare this path/pace analysis to historical trends (for that particular user and other users”) 
	Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the method of BUDMAN and DOUGLAS in claim 1 by implementing the teaching of Campbell and be motivated in doing so in order to improve the security level of the system. 

Regarding claim 22, BUDMAN in view of DOUGLAS discloses the method of claim 1, but does not explicitly disclose 
“wherein classifying the movement of the mobile device is based in part on a similarity between the path travelled by the mobile device and previous paths taken by multiple users that resulted in access to any of multiple secured resources, wherein the path travelled by the mobile device and the previous paths taken by the multiple users each comprise a sequence of physical locations”.  
However, Campbell discloses tracking user’s pace/path within or between a given square or squares or physical Zones and compare the path to historical trends of other users to give access to physical zones (¶0005 “In particular, embodiments of the present disclosure contemplate the concept to track user's pace within or between a given square or squares or physical zones, compare this path/pace analysis to historical trends (for that particular user and other users”) 
	Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the method of BUDMAN and DOUGLAS in claim 1 by implementing the teaching of Campbell and be motivated in doing so in order to improve the security level of the system. 
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No 20200066071 to BUDMAN et al. (hereinafter BUDMAN) in view of U.S PGPub. No 20200329046 to DOUGLAS et al. (hereinafter DOUGLAS) and further in view of WO No. 2019210024 to Tiwari et al. (hereafter Tiwari) and further in view of U.S. PGPub. No. 20190026450 to EGNER et al. (hereinafter EGNER).

Regarding claim 18, BUDMAN in view of DOUGLAS discloses the method of claim 1.                                    BUDMAN further discloses: 
“comparing a time of the approach to the physical location of the secured resource with one or more times that the user previously accessed the secured resource” (¶0075 “At an initial time (e.g., the start of an identity block), the identity confidence value is a numerical value well above an operational security threshold 720. At such a time and at subsequent times at which the confidence value is above the threshold 730, the target user is granted access with seamless authentication 730”); the examiner equates this to comparing a time of the approach to the secured resource with one or more times that the user previously accessed the resource;                                                                                                                              
“wherein the method includes determining, based on the current location”, See BUDMAN teaching of current location in (¶0068, “The operational security module 520 may receive a record of anticipated locations at which an enterprise system expects a target user to request access and compare that to location data characterizing the target user's current location”). “speed”, See BUDMAN teaching of the speed in (¶0021 “As described herein, motion data describes not only a particular movement by a user, but also additional considerations, for example the speed at which the motion occurs or various habits or tendencies associated with the motion”). 
and direction of the mobile device, see BUDMAN teaching of direction in (¶0061 “The granularity of location data used to characterize an operational context may vary from specific latitude and longitude coordinates to more general neighborhoods, cities, regions, or countries”). 
 	a time to cause the secured resource to be unlocked or opened, See BUDMAN teaching of the time to cause the secured resource to open in (¶0075 “At an initial time (e.g., the start of an identity block), the identity confidence value is a numerical value well above an operational security threshold 720. At such a time and at subsequent times at which the confidence value is above the threshold 730, the target user is granted access with seamless authentication 730”) 
However, the combination of the teachings of BUDMAN and DOUGLAS does not explicitly disclose the following limitation taught by Tiwari:  comprising determining, based on the  movement data, (i) path that the mobile device has travelled while the mobile device approaches the physical location of the secured resource, the path being determined based on identifiers for location beacons from which the mobile device received beacon messages  while approaching the physical location of the secured resource and signal strengths at which the beacon messages were received, (ii) speed and acceleration of the mobile device at multiple positions along the path, (iii) a current location of the mobile device, and (iv) a current speed and direction of the mobile device;
 	wherein the secured resource is caused to be opened at the determined time by sending an instruction to the secured resource that specifies the determined time or sending an instruction to the secured resource at the determined time. 
Tiwari discloses (i) periodic measurement of beacon signal strength as the mobile device moves across the beacon signal path in (¶0101 “Like the example of a device-free gesture, in the example of the device gesture 94, the access assembly 24 may not perform the motion detection or measurement. All such analysis may remain with the application 60 as part of the mobile device 26. Optionally, the mobile device 26 may include the RSSI module 92 which can measure periodic variation signal strength of a beacon signal 78 as a result of the mobile device 26, repetitiously, moving across the beacon signal path, or wireless interface 28”), 
 	Tiwari discloses (ii) speed and acceleration of the mobile device at multiple positions along the path in (¶0058 “The inertial measurement unit (EMU) sensor system 46 may include one or more of an accelerometer 80, a gyroscope 82, and others adapted to detect acceleration, and thus movement, in at least one dimension, and optionally three dimensions. 
 	Tiwari discloses (iii) a current location of the mobile device in ¶0050 “The at least one detection system may include an inertial measurement unit (IMU) sensor system 46, an environment detection system 48, an internal activity (i.e., usage) notification module 50, and others for generally determining motion, position, location, and usage of the mobile device 26 relative to the user 23”), 
    and Tiwari discloses (iv) a current speed and direction of the mobile device in (¶0100  “Other, non-limiting, examples of device gestures 94 may include waving the mobile device 26 in a substantially vertical direction in front of the access assembly 24 (i.e., an imitated swiping of an imaginary access card, see FIG. 7), repeatedly moving the mobile device 26 toward and away from the access assembly 24 (see FIG. 8), generally twisting the mobile device 26 by about ninety degrees in front of the access assembly (see FIG. 9), and others gestures”);
 	Tiwari discloses “wherein the secured resource is caused to be opened at the determined time by sending an instruction to the secured resource that specifies the determined time or sending an instruction to the secured resource at the determined time”. See Tiwari teaching in (¶0131 “At block 406, and after the user 23 is detected, or confirmed, via the inherent gesture 334, the application 60 may start a timer 142 thereby running a prescribed time duration. At block 408, and during the prescribed time duration, the mobile device 26 monitors for the occurrence of a primary, intentional, gesture. If the primary, intentional, gesture is detected and at block 410, the application 60 effects the output of the command signal 38 to the access assembly 24 (e.g., open door 22)”.
Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the applicant’s claimed invention to modify the method of BUDMAN and DOUGLAS to include the teachings Tiwari as described above and be motivated in doing so because it facilitates the access control system to conditionally output a command signal to the local access assembly via the transceiver to effect actuation between states, and prior to completion of the user exercise to gain entry. See Tiwari abstract.
	The combination of BUDMAN, DOUGLAS and Tiwari however, does not teach the following limitation taught by EGNER: 
wherein classifying the movement of the mobile device further comprises: comparing (i) the speed and acceleration of the mobile device along the path with (ii) the speed and acceleration of the mobile device along the one or more previous paths taken by the user that resulted in the user accessing the secured resource;  
EGNER discloses comparing the subscriber’s current estimated or measured velocity and acceleration with previously measured velocity and acceleration to estimate subscriber’s current state at the authentication server in (¶0077 “……the security credential provisioning system operating in part at an authentication server may use a linear-quadratic estimation to produce estimates of current state variables based upon previously measured state variables, including an estimated position, estimated velocity, and estimated acceleration”).
Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the applicant’s claimed invention to modify the method of BUDMAN, DOUGLAS and Tiwari to include the teachings comparison of current velocity and acceleration of the mobile device with previous velocity and acceleration of the mobile device to authenticate a user as disclosed by EGNER and be motivated in doing in order to allowing the requesting client access to the mobile edge-computing system when the received requesting client location measurement falls within the value of the current confidence interval-EGNER abstract.



Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDASIRU K OLAEGBE whose telephone number is (571)272-2082. The examiner can normally be reached MON-FRI. 7.30AM-5.30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUDASIRU K OLAEGBE/Examiner, Art Unit 2495                                                                                                                                                                                                        
/PONNOREAY PICH/Primary Examiner, Art Unit 2495